Citation Nr: 1108598	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  06-28 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a general anxiety disorder.

3.  Entitlement to service connection for residuals of a lower extremity cold weather injury.

4.  Entitlement to an initial compensable evaluation for bilateral hearing loss for the period prior to September 20, 2010.

5.  Entitlement to an initial evaluation higher than 10 percent for bilateral hearing loss for the period since September 20, 2010.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active duty service from May 1949 until August 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2005, April 2006, and July 2007 rating decisions by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA). Entitlement to service connection for a bilateral hearing loss was granted in November 2005, and an initial noncompensable rating was assigned effective September 15, 2004.  Entitlement to service connection for PTSD and cold weather injury was denied.  The Veteran perfected separate appeals of the noted rating decisions.

In January 2009, the Veteran appeared at a Board hearing before the undersigned via video conference.  A copy of the transcript is of record.

In February 2009, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The  AMC/RO completed the additional development as directed, and continued to deny the service connection claims.  A January 2011 rating decision granted entitlement to a 10 percent rating for the bilateral hearing loss, effective September 20, 2010, and returned the case to the Board for further appellate review.  The Veteran has continued his appeal of the initial rating of his bilateral hearing loss.  See AB v. Brown, 6 Vet. App. 35 (1993) ( a claimant is deemed to be seeking the highest rating allowable, unless otherwise indicated).

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the document below and is REMANDED to the RO via the AMC, in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  As concerns the issues decided below, the AMC/RO accomplished the development directed in the February 2009 Board remand.

2.  The preponderance of the probative evidence shows the Veteran's claimed symptoms do not meet the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition criteria for a diagnosis of posttraumatic stress disorder.

3.  The preponderance of the probative evidence indicates that residuals of a bilateral lower extremity cold weather injury, to include peripheral neuropathy, are not related to an in-service disease or injury, to include residuals of frostbite.

4.  For the period prior to September 20, 2010, the Veteran's suffered from a Roman Numeral Level II right ear hearing loss, and a Roman Numeral Level IV left ear hearing loss.  An exceptional pattern of hearing impairment was not manifested.

5.  Since September 20, 2010, the Veteran's has suffered from a Roman Level III right ear hearing loss, and a Roman Numeral Level VI left ear hearing loss.  An exceptional pattern of hearing impairment is manifested in the left ear.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2010).

2.  Chronic residuals of a bilateral lower extremity cold injury, to include peripheral neuropathy, were not incurred in or aggravated by active service, and peripheral neuropathy may not be presumed to have been incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2010).

3.  The requirements for an initial compensable evaluation for bilateral hearing loss for the period prior to September 20, 2010, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).

4.  The requirements for an initial evaluation higher than 10 percent for bilateral hearing loss for the period since September 20, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned for the bilateral hearing loss, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements for that issue would serve no useful purpose.

As concerns the service connection claims, the requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2004, December 2005, March 2006, and December 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  In March 2006 VA informed him how disability ratings and effective dates are assigned.  The claims were reviewed on a de novo basis in the January 2011 supplemental statement of the case.  Thus, any timing-of-notice error was cured and rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The Board finds further that the evidence of record shows the Veteran had a meaningful opportunity to participate in the deciding of his claims at all stages of the process.  Thus, the statutory purposes of time- and content-compliant notice were not frustrated.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  As a result, the Board finds any error was rendered harmless.  See Shinseki v. Sanders, ___ U.S. ___, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  While the Veteran may not have received full notice prior to two of three of the initial decisions, as found above, after notice was provided, he was afforded a meaningful opportunity to participate in the adjudication of the claims.  There is no assertion by the Veteran or his representative that there is evidence requested or identified that VA has not made reasonable efforts to obtain.  

The National Personnel Records Center informed the RO that if any service personnel records related to the Veteran existed, they may have been lost in a fire at that facility.  The RO sought reasonable alternative sources to assist the Veteran.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Therefore, the Board may address the merits of the decision.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service Connection

Governing Law and Regulation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The places, types, and circumstances of the Veteran's service, his service medical and personnel records, unit histories, and all other pertinent medical and lay evidence,  are all important considerations in deciding his claim   38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and peripheral neuropathy becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

PTSD.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with the applicable regulatory criteria, which is: a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) of 38 C.F.R. incorporates the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV) as the governing criteria for diagnosing PTSD.

Analysis

The basis for the Veteran's claim is his service in the Korean War from September 1950 to December 1951.  He was assigned to Company B, 44th Engineer Battalion, X Corps, and his Military Occupation Specialty was truck driver.  In a December 2006 statement, the Veteran noted his unit's mission was building bridges.  He alleges that their position would be overrun, and they would fight their way back only to be overrun again.  He reports fighting all the way to the Chosin Reservoir in North Korea.  He states that the number of bodies made it a blessing not to know names.  He noted that, except for two weeks, his entire tour of duty in Korea was in a "hot area."  

His June 2009 VA Form 21-0781 notes two claimed stressors: 1) his unit was overrun by Chinese forces in the area of the Chosin Reservoir and had to retreat while under mortar and small arms fire.  "There were several soldiers killed and wounded;" and, 2) while the unit was under fire by tanks and mortars, a truck ran over an anti-tank mine, and there were no survivors in the truck.  The Veteran cites his unit's receipt of the Korean Presidential Unit Citation as support for his claim.  In light of his claimed stressors, a December 2006 VA outpatient mental health entry notes Axis I diagnoses that include posttraumatic stress disorder.

The Veteran testified at the hearing that while his military occupational specialty was a truck driver there were times when he had to man a machine gun.  Transcript, p. 9.  The available evidence of record shows that, in all probability, the Veteran's unit was in proximity of combat operations, but not to the extent claimed by him.  Although his written submissions note he was involved in fighting at and around the Chosin Reservoir, he noted at the hearing that he was in the second wave of the Inchon landing, where they received only occasional fire, and his unit went north of the reservoir.  Transcript, p. 15.

Service treatment records do not contain any entries related to complaints, findings, or treatment for, any acquired psychiatric disorder, to include PTSD, or any complaints of symptoms related to a psychiatric disorder.  The August 1952 Report of Medical Examination For Separation notes clinical evaluation revealed that the lower extremities were assessed as normal.  No neurological disorder or evidence of a chronic cold injury residual was diagnosed.  Block 73 of the Report notes that, other than a hemorrhoidectomy and malaria, the Veteran had no significant medical history.

The September 2010 examination report notes that the examiner reviewed the claims file.  The examiner noted the Veteran was a vague historian who had a tendency to ramble.  The examiner noted it was difficult to keep the Veteran on track, and she had to garner most of his medical history from his records, rather than from him.  Although the Veteran noted he received psychiatric health treatment from VA, he could not give any specifics.  He reported taking Ativan on an as-needed basis, and that he was told several years ago that he was never going to get over what were called flashbacks.  He told the examiner he was wounded in action, but he could not identify any specific injury sustained in combat.  The Veteran alluded to an event which caused him to be on a stretcher, and he thought he had been knocked out, and he begged not to be sent to Japan.  He noted he was bleeding which was stopped, and he did not have to go to Japan.

Following a mental status examination the examiner opined that the Veteran did not provide any explanation of specific stressors during the examination.  When asked, he quickly became sidetracked on other issues.  The examiner, however, did note the Veteran's reported stressors in his claims file and observed that the appellant was almost entirely unable to provide any current account of his reported PTSD symptoms, or the frequency, duration, or severity of any symptoms.  The appellant indicated that at some time in the past he had been told he had flashbacks, but he could not provide any additional information.  That was also the situation with his reported nightmares.  He reported a recent nightmare after watching a television show where a dog was burned with acid, but the examiner noted that did not clearly relate to the Veteran's claimed experiences.  The examiner noted that if true, the information provided by the Veteran constituted a valid stressor.  Significantly, however, even if the appellant had a verified stressor, the examiner concluded that the Veteran did not meet the diagnostic criteria under the Diagnostic and Statistical Manual of Mental Disorders for posttraumatic stress disorder under that manual.  Rather, the examiner diagnosed an anxiety disorder, not otherwise specified.

Without a diagnosis of posttraumatic stress disorder due to a confirmed in-service stressor the Board is constrained to find that the preponderance of the evidence is against the claim.  38 C.F.R. §§ 3.303, 3.304(f).  The benefit sought on appeal is denied.

Cold Weather Injury.

An August 2010 VA neurological examination report notes the examiner diagnosed peripheral neuropathy of both lower extremities.  Thus, the first requirement of a currently diagnosed disorder is met.  38 C.F.R. § 3.303.  The remaining issue is whether the disorder is connected to the Veteran's active service as he claims.  He asserted at the hearing that his cold weather symptoms started three or four days before his departure from Korea.  See Transcript, p. 21.

The August 2010 examination report notes the Veteran reported his symptoms as weakness in the legs and numbness and tingling that went to the ankles bilaterally on an intermittent basis.  He could not tell the examiner when his symptoms began, other than he was in Korea, and he was exposed to the cold for weeks.  He also told the examiner he was treated for frostbite.  The Veteran noted his symptoms were made worse by driving, prolonged sitting, and walking for more than one minute.  He denied being able to stand, and he had used a cane for at least 25 years.  Following a physical examination the examiner opined that the Veteran appeared to have symptoms consistent with a peripheral neuropathy.  He opined, however, that given the absence of service records that indicated a history of cold exposure, as well as the Veteran's symptomatology, it was not at least as likely as not that his symptoms were secondary to his claimed cold exposure.  The Board notes, however, that a determination cannot be made solely on the basis of the absence of contemporaneous corroborative medical evidence, especially in light of the Veteran's lay assertions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

There is no dispute as to whether the Veteran served in the Korean War theater.  Further, the Board takes judicial notice of the immense hardships endured by United Nations' forces during that war.  Indeed, the severe cold during Battle of Chosin Reservoir (November and December 1950) was historic in its brutality.  For example, on 14 November 1950, a cold front from Siberia descended over the Chosin Reservoir, and the temperature plunged to as low as -35 F.  The cold weather was accompanied by frozen ground, creating considerable danger of frostbite casualties, icy roads, and weapon malfunctions.  In light of this reality, if the Veteran's current disorder is in fact due to cold exposure, his lay testimony alone is sufficient to prove his claim, if found reliable and credible.  See 38 U.S.C.A. § 1154(a).  Being fully aware of these legal requirements, the Board-nonetheless, finds the specific circumstances of the Veteran's service shows his recall to be unreliable and his claimed assertions incredible on this issue.

Although the Veteran's service personnel records are unavailable, his service treatment records are in the claims file.  As the examiner noted, the service treatment records do not contain any entries related to complaints, findings, or treatment for, cold weather exposure or injury.  The Veteran's August 1952 separation examination noted that all areas were assessed as normal.

The Board notes, and finds, that the probative evidence of record shows the absence of any medical entries was not due to the place and surrounding circumstances of the Veteran's service in Korea.  Indeed, the service treatment records note he had medical facilities available to him, and that he availed himself of them.  For example, one entry in December 1950 notes the Veteran's presentation with complaints of pleuritic type chest pain, and he was diagnosed with an upper respiratory infection.  The Board notes this particular entry because it was documented during the period the Veteran asserted his unit was engaged in desperate combat in the area of the Chosin Reservoir.  Other than an entry related to a badly bruised thigh in April 1951, there are no entries related to the lower extremities.

The Veteran underwent surgery for his hemorrhoids in April 1952, and he had inpatient treatment for lymphadenitis in February 1952.  There is, however, no indication that cold weather injury residuals were noted during either examination.  Of further significance is a March 1952 consult for painful arches.  The diagnosis was second degree pes planus (flat foot), and arch supports were ordered.  It is most reasonable to infer that any residual of cold weather injury to the feet would have been noted at that time.  Therefore, the totality of the evidence of record convinces the Board that the Veteran's lay assertions are unreliable and not credible.  Further, the state of the record lends credence to the VA examiner's tacit suggestion that the Veteran's symptoms were not consistent with cold exposure.

The Board notes the May 2006 report of JMcG, M.D., wherein he opines the Veteran's lower extremity symptoms were secondary to a reported frostbite injury in December 1950.  The Board cannot reject a medical opinion solely on the rationale that it was based on history given by the claimant without first testing credibility of the history on which it was based.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179  (2005).  A diagnosis or opinion is not better than the information relied on.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).

As discussed earlier, the Board rejects as not credible, the Veteran's reported assertion of having sustained a chronic frostbite injury in Korea.  Dr. McG's opinion is based solely on the Veteran's self report of his in-service history.  In as much as the Board has determined the Veteran's report is not credible and unreliable, Dr. McG's opinion has no substantive weight.

There is no evidence that the Veteran's lower extremity peripheral neuropathy was compensably disabling within one year of his separation from active service.  Thus, the Board is constrained to find the preponderance of the evidence is against the claim on both a presumptive and direct basis.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).  The benefit sought on appeal is denied.

Increased Rating

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's hearing loss.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.

Analysis

Evaluations of defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id.

The October 2005 VA examination report notes the Veteran's hearing loss manifested as follows: Right ear: 1000 Hertz, 20 decibels; 2000 Hertz, 25 decibels; 3000 Hertz, 85 decibels; 4000 Hertz, 90 decibels; for an average of 55 decibels.  Speech recognition was 84 percent.  Left ear: 1000 Hertz, 20 decibels; 2000 Hertz, 40 decibels; 3000 Hertz, 65 decibels; 4000 Hertz, 80 decibels; for an average of 51.25 decibels.  Speech recognition was 80 percent.  The objective findings did not reveal an exceptional pattern of hearing impairment, and showed the right ear to have manifested at Roman Numeral Level II, and the left ear at Roman Numeral Level IV-both from Table VI.  Table VII shows these levels intersect at the noncompensable rate.  38 C.F.R. § 4.86, Diagnostic Code 6100.  No other ear pathology was noted at the examination.

The September 2010 VA examination report shows the Veteran's hearing loss to have manifested as follows: hearing loss manifested as follows: Right ear: 1000 Hertz, 25 decibels; 2000 Hertz, 25 decibels; 3000 Hertz, 90 decibels; 4000 Hertz, 95 decibels; for an average of 58.75 decibels.  Speech recognition was 90 percent.  Left ear: 1000 Hertz, 25 decibels; 2000 Hertz, 70 decibels; 3000 Hertz, 80 decibels; 4000 Hertz, 95 decibels; for an average of 67.5 decibels.  Speech recognition was 84 percent.  These levels show the right ear to have manifested at Roman Numeral Level III, Table VI.  The left ear manifested an exceptional pattern of hearing impairment, which results in a higher level in Table VIa, Level V, which is elevated to Level VI.  38 C.F.R. § 4.86(b).  Table VII shows Roman Numeral Levels VI and III to intersect at the 10 percent rate.

In light of the above objective findings, the Board finds the Veteran's bilateral hearing loss to have most nearly approximate a noncompensable rating for the period prior to September 20, 2010, and a 10 percent rating for the period since September 20, 2010.  38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100.  The rating schedule describes the Veteran's hearing loss levels and its severity, which means his hearing loss does not present an exceptional disability picture.  Thus, referral for extraschedular consideration is not indicated.  See 38 C.F.R. § 3.321(b)(1).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for residuals of a cold weather injury of lower extremities is denied.

Entitlement to an initial compensable evaluation for bilateral hearing loss for the period prior to September 20, 2010, is denied.

Entitlement to an initial evaluation higher than 10 percent for bilateral hearing loss for the period since September 20, 2010, is denied.


REMAND

The September 2010 VA examination report notes that, if they actually occurred, the Veteran's claimed stressors met the Diagnostic and Statistical Manual of Mental Disorders criteria for a valid stressor.  As indicated, the examiner's Axis I diagnosis was anxiety disorder not otherwise specified.  Still, the examiner indicated a possible linkage with the Veteran's service, as the appellant had a long history of anxiety.  The RO did not, however, specifically address whether there was a link between the Veteran's service in the Korean War and his diagnosed anxiety disorder.  Hence, further development is required.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO will first review the report from the U.S. Army and Joint Services Records Research Center (JSRRC) and the September 2010 PTSD examination report to ascertain if there is a readily apparent connection between the Veteran's service in Korea and his currently diagnosed anxiety disorder.  If the AMC/RO does not grant service connection as a result of this initial review, then refer the file back to the examiner who conducted the September 2010 PTSD examination.

2.  If the case is referred to the September 2010 examiner, ask the examiner to review the JSRRC report, which describes the conditions and circumstances the Veteran served in.  The examiner is to then opine if there is at least a 50-50 probability that his diagnosed anxiety disorder is linked to his service in the Korean War.  If the examiner is no longer available, refer the claims file to an equally qualified psychiatrist.  If either advises that the opinion requested opinion cannot be rendered without another examination, the AMC/RO must order a new examination it.  Please ensure the claims file is provided to the examiner for review as part of the examination.

Any opinion should be fully explained and the rationale provided.  In preparing the requested opinions, the examining physician/psychologist must note the following: 

* "It is due to" means 100 percent assurance of relationship.
* "It is at least as likely as not" means 50 percent or more.
* "It is not at least as likely as not" means less than a 50 percent chance.
* "It is not due to" means 100 percent assurance of non relationship.

The examiner is further advised that the term "at least as likely as not" or a "50-50 probability" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining physician must specifically explain why the causation of any diagnosed anxiety disorder is unknowable?  The examiner is asked to attach a copy of their curriculum vitae to the report.

3.  If another examination is necessary, advise the Veteran that it is his responsibility to report for the VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim. 38 C.F.R. §§ 3.158, 3.655.  

4.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  Then review the Veteran's claim de novo in light of the additional evidence obtained.  If the claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


